Citation Nr: 0009743	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Evaluation greater than zero percent for a degenerative 
meniscus tear of the left knee from January 30, 1996.

3.  Evaluation greater than 10 percent for a degenerative 
meniscus tear of the left knee from March 3 to July 22, 1997, 
and from September 1, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 until March 
1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1996 from the Roanoke, Virginia Regional 
Office (RO) which granted service connection for a 
degenerative meniscus tear of the left knee, rated zero 
percent disabling, effective from January 30, 1996.  Service 
connection for a right knee disorder was denied at that time.  
The veteran expressed dissatisfaction with the initial 
disability evaluation for the left knee disability and the 
denial of the claim for service connection, and perfected an 
appeal of those determinations.  By an October 1996 rating 
decision, a 10 percent evaluation was awarded for left knee 
disability, effective from March 3, 1997.  A 100 percent 
rating was assigned from July 22 to September 1, 1997, on 
account of the need for post-surgery convalescence, and a 10 
percent rating was assigned effective from September 1, 1997.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, and 
because the RO has established "staged" ratings, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.

(Consideration of the rating issues and the underlying merits 
of the claim of service connection is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

Competent medical evidence has been received which tends to 
link a right knee disorder to service-connected left knee 
disability.


CONCLUSION OF LAW

The claim of service connection for a right knee disability 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection should be granted 
for a right knee disability.  He contends that his current 
difficulties can be traced to in-service symptomatology or to 
his service-connected left knee disorder.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this instance, the Board finds that the claim of service 
connection for a right knee disorder is well grounded.  The 
record shows a diagnosis of right knee chondromalacia with 
degenerative changes.  In addition, the record now contains a 
statement received in January 1998 from a VA physician 
indicating that right knee pain is "probably from favoring 
[the] left knee."  Under these circumstances, the Board 
finds that the requirements for a well-grounded claim have 
been satisfied.  This is so because of the medical nexus 
evidence that tends to link right pain, and presumably an 
underlying disorder to which the pain can be attributed, to 
already service-connected disability.  Consequently, to this 
extent, the appeal is granted.


ORDER

The claim of service connection for a right knee disability 
is well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for a right knee disorder is well 
grounded.  VA thus has a duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In this regard, the Board notes that, while the January 1998 
statement by the VA physician is sufficient to make the 
veteran's claim well grounded, it does not provide a 
sufficient basis for a grant of service connection.  This is 
because the opinion is cursory and does not appear to be 
based on a thorough review of the available evidence.  
Moreover, it is not clear to what disability of the right 
knee the physician has attributed the pain.  The Board thus 
finds that a comprehensive orthopedic examination is 
warranted as to this matter.  In the context of a claim for 
service connection, the duty to assist includes the duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one that includes a well reasoned 
medical opinion as to whether the claimed disability is in 
any way related to service.  Moore v. Derwinski, 1 Vet. App. 
401, 405-06 (1991); Witherspoon v. Derwinski, 2 Vet. App. 4 
(1991).  It is also incumbent upon the Board to determine 
whether the claimed right knee disorder was caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board also finds that a remand is required to obtain 
additional evidence pertinent to the veteran's appeal for a 
higher evaluation for service-connected left knee disability.  
In this regard, the record reflects that the appellant 
underwent a left knee arthroscopy in July 1997 and there is 
only a single follow-up outpatient clinic note dated in 
January 1998 which indicates the post-surgery status of the 
left knee.  The Board is of the opinion as to this matter 
that a current orthopedic examination is indicated to 
ascertain the current disability picture pertaining to the 
left knee.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing a thorough and 
contemporaneous medical examination in this regard so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

The Board also notes that the RO has evaluated left knee 
disability in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  Such a rating contemplates subluxation or 
lateral instability.  Nevertheless, the Board notes that the 
statement of the case issued in June 1997 also referred to 
the rating criteria used to evaluate arthritis, suggesting 
that the RO has considered these additional criteria in 
rating the veteran's knee.  In cases where there is arthritis 
or disability rated as analogous to arthritis, consideration 
must be given to limitation of motion, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999), and in turn to any functional 
losses caused by the disability, such as weakness, 
incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consequently, the examination on remand should 
include findings necessary to apply the precepts of 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Id.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past 
treatment for either knee that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review, including 
any VA outpatient clinical records 
dating from July 1997.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for an 
orthopedic examination for purposes of 
assessing the severity of his service-
connected left knee disorder and 
determining whether there exists a 
relationship between any right knee 
disability and military service or 
already service-connected disability.  
The examiner should review the claims 
folder and a copy of this remand before 
examining the veteran.  All indicated 
tests should be conducted.  The examiner 
should provide a detailed statement as 
to the extent to which the veteran's 
service-connected left knee 
symptomatology affects function.  Any 
problem with ankylosis, instability, 
"locking," or effusion due to service-
connected disability should be described 
in detail.  If instability or 
subluxation is found, it should be 
described as "slight," "moderate," or 
"severe."  Finally, the examiner should 
conduct range of motion studies on the 
left knee.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
of flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall left 
knee disability picture, in terms of 
limited motion, weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with flexion which is 
limited to 15, 30, 45, 60, or more than 
60 degrees, and/or extension which is 
limited to 45, 30, 20, 15, 10, 5, or 
less than 5 degrees.  A complete 
rationale for all opinions should be 
provided.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right knee symptomatology can be 
attributed to service, or to the 
service-connected left knee disability.  
It should be specifically noted whether 
any right knee disability is made worse 
by left knee disability, and if so, to 
what extent.  A complete rationale for 
all opinions expressed should be 
provided.

	3.  The RO should review the report of 
the orthopedic examination to determine 
whether the requirements of the remand 
have been satisfied.  If they have not, 
the report should be returned as 
inadequate, and arrangements should be 
made to ensure full compliance with the 
remand instructions.

4.  The RO should thereafter take 
adjudicatory action on the claims.  In 
so doing, the RO should consider and 
apply the provisions of 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. 
App. 439 (1995) with regard to the issue 
of service connection, and 38 C.F.R. 
§§ 4.40, and 4.45, and the decision of 
the Court in DeLuca v. Brown, for a 
higher evaluation for the left knee.  
The RO should also give consideration to 
the assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson, supra, and to whether 
separate evaluations are warranted for 
instability/laxity and limitation of 
motion.  VAOPGCPREC 23-97 (July 1, 
1997).  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  He may, however, furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



